UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6891


GEORGE CLEVELAND, III,

                Plaintiff - Appellant,

          v.

WARDEN LARRY CARTLEDGE, in their official and individual
capacity; OFFICER I. MAYES, in their official and individual
capacity; OFFICER M. JONES, in their official and individual
capacity; WARDEN (UNKNOWN NAME), in their official and
individual capacity; LIEBER CORRECTIONAL INSTITUTION, in
their official and individual capacity; OFFICER TYRELL
ADMORE,   in   their  official   and  individual   capacity;
CONTRABAND LT. CHARLES HARTZOG, in their official and
individual capacity; BUSINESS EMPLOYEE T. WAY, in their
official and individual capacity; MACDOUGALL CORRECTIONAL
INSTITUTION, in their official and individual capacity;
OFFICER FRANCINE BACHMAN, in their official and individual
capacity; DIRECTOR BRYAN STIRLING, of the SCDC, in their
official and individual capacity; UNKNOWN NAMES OF THE
OFFICE OF GENERAL COUNSEL OF THE SCDC, in their official and
individual capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:15-cv-04512-RBH)


Submitted:   December 20, 2016            Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


George Cleveland, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     George Cleveland, III, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on   his     42   U.S.C.   § 1983    (2012)      complaint.         We   have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm     for   the    reasons   stated        by   the     district     court.

Cleveland v. Cartledge, No. 4:15-cv-04512-RBH (D.S.C. May 23,

2016).     We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented        in   the   materials

before   this    court     and   argument    would    not   aid      the   decisional

process.



                                                                             AFFIRMED




                                        3